         Case 1:19-cr-00600-RDB Document 70 Filed 08/17/21 Page 1 of 4
                                                             Martin S. Himeles, Jr.
                                                                                       PARTNER
                                                               mh i m e les @z uc k er m a n .c o m
                                                                                41 0 .9 4 9. 11 4 4




                                    August 17, 2021

VIA ECF

The Honorable Richard D. Bennett
United States District Court Judge
U.S. Courthouse
101 W. Lombard Street, Chambers 5D
Baltimore, Maryland 21201


        Re:    United States v. Joseph Liberto, Crim. No. RDB-19-0600



Dear Judge Bennett:

       We were surprised to receive Mr. Gray’s letter of yesterday afternoon (ECF No.
69) asking the Court to schedule a hearing and require written submissions
concerning objections that have not yet been asserted with respect to trial exhibits
that have not yet been identified. In light of the government’s position, I write to
explain why the government’s job file problems cannot and should not be resolved
before trial.

        As the Court is aware, the government notified us in June, just two weeks
before the then-scheduled trial date, that the copies of 67 job files that it had produced
in March 2020 had been incomplete. These 67 job files included 32 files for the jobs
that are the subject of the substantive counts in the indictment and an additional 35
job files for jobs concerning which the government may offer evidence at trial. In my
letter dated June 22, 2021 (ECF No. 58), I brought to the Court’s attention our
concerns about these files and requested a continuance.

        On June 22 and 29, 2021, the government produced new versions of the 67 job
files, which it represented were complete. In addition to those productions, the
government also produced additional versions of these job files on June 25, 2021, as
part of its production of Jencks material. The June 25 production included versions
of job files for the substantive counts and some other jobs that were used as exhibits
with witnesses in the 2019 grand jury (in some cases, different versions used with

100 E. PRATT ST., SUITE 2440, BALTIMORE, MD 21202-1031 | T 410.332.0444 | F 410.659.0436


                  WASHINGTON, DC | NEW YORK | TAMPA | BALTIMORE
         Case 1:19-cr-00600-RDB Document 70 Filed 08/17/21 Page 2 of 4
AUGUST 17, 2021
THE HON. RICHARD D. BENNETT                                                         PAGE 2




different witnesses), and yet another version used in the 2021 grand jury that
returned the superseding indictment.

        In sum, the government has now produced at least four versions of the job file
for each of the substantive counts of the indictment, and in some cases five versions.
It has also produced multiple versions of the 35 other job files that the government
has indicated may be trial exhibits. Based on our review of these productions, the job
file problems have only worsened. The differences between these multiple versions of
each job file vary, but any difference is significant, and in numerous cases and in the
aggregate they are very significant.

       The parties have agreed to exchange trial exhibits on September 13. Only then
will we know which of the several iterations of the job file for each substantive count
the government intends to offer at trial, for which of the 35 other key jobs the
government will offer evidence, and which version of those job files it will use. The
government will then have the burden of establishing a foundation for each exhibit it
offers at trial. In this case, establishing a foundation for each job file will be no small
matter, and it will differ from job to job, just as the differences among the successive
versions of job files vary.

       We cannot make a final determination as to what objections we will assert and
to which files until the government identifies its trial exhibits and presents evidence
to lay a foundation for the admission of each job file. We are entitled to cross-examine
any government witness on whose testimony the government relies to establish
admissibility before the Court rules.

       Yet the government seeks a pretrial ruling concerning the admissibility of
whichever job files it decides to offer at trial before it presents any testimony to
establish a foundation for their admissibility, and before we have asserted any
objections. Indeed, the government proposes that the parties be required to file “any
written submission” they intend to file by September 15, only two days after we
receive its trial exhibits, and before we have heard any testimony. A defendant is not
required to assert objections to exhibits without an adequate opportunity to review
them, and without hearing the evidentiary foundation for their admissibility.
Similarly, the Court cannot resolve whatever objections we assert without reviewing
the exhibits and hearing the testimony on which the government relies.

       That is one of the reasons we concluded that this issue cannot be resolved
before trial: the admissibility of these job files will depend on the testimony at trial.
The only possible result of a motion hearing is a finding that the Court cannot rule
        Case 1:19-cr-00600-RDB Document 70 Filed 08/17/21 Page 3 of 4
AUGUST 17, 2021
THE HON. RICHARD D. BENNETT                                                       PAGE 3




until it hears the government’s trial testimony attempting to establish a foundation
for the job files’ admission.

      We share the Court’s interest in ensuring that the trial proceeds as smoothly
and expeditiously as possible. To that end, we have worked with the government to
resolve as many evidentiary matters as possible. We would not be questioning the
admissibility of these key documents but for the government’s mishandling of them,
and the resulting evolution of their contents. We have made no secret of our general
concerns. But a determination of admissibility cannot be made in a vacuum; it must
be based on the government’s trial evidence.

        Nor will trial testimony concerning the completeness of the job files be wasteful
or confusing. Indeed, such testimony will be necessary even if some or all of the job
files are admitted. The jury will have to decide for itself the weight it accords to the
job files, which will be based in part on their completeness. Cross-examination of
government witnesses regarding these issues will therefore be important irrespective
of the Court’s ruling, and a pretrial hearing will not simplify or shorten the trial.
Rather, requiring submissions from the parties and holding a hearing would be a
waste of judicial resources and would save no time at trial.

      Beyond that, a pretrial hearing would prejudice Mr. Liberto by requiring his
counsel to expose aspects of trial strategy before trial. The government’s job file
problems are significant for reasons that may not be apparent to the government. The
defense and the government see the evidence in this case very differently, and
requiring the defense to spell out the significance of job file problems—as would be
unavoidable at a pretrial hearing—would be unfair and inappropriate.

       The Court should address this issue as it addresses most evidentiary issues, at
trial based on the evidence. Arguments of counsel concerning admissibility can be
presented at the bench. Insofar as there is a need to address legal issues, the parties
can do so in short submissions that will prepare the Court to address issues related
to the job files when they arise. If argument outside the presence of the jury is
required, it can easily be accomplished during the trial, when the issues have been
crystalized and the evidence pertaining them has been presented.

        For these reasons, we respectfully ask the Court to defer consideration of the
job files issue until trial.
        Case 1:19-cr-00600-RDB Document 70 Filed 08/17/21 Page 4 of 4
AUGUST 17, 2021
THE HON. RICHARD D. BENNETT                                             PAGE 4




                               Respectfully,



                               Martin S. Himeles, Jr.



cc:   Counsel of record (via ECF)
